Citation Nr: 0213072	
Decision Date: 09/26/02    Archive Date: 10/03/02

DOCKET NO.  96-04 701	)	DATE
	)
	)



On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Montgomery, Alabama



THE ISSUE

Entitlement to service connection for residuals of a head 
injury and an injury to the ribs.  



WITNESS AT HEARING ON APPEAL

The appellant


INTRODUCTION

The veteran served on active duty from October 1974 to 
January 1975.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from rating actions of the VA RO 
which denied service connection for residuals of a head 
injury and rib injury.  The Board remanded the case in 
December 1997 for further evidentiary development.  The Board 
affirmed the RO determination in a May 2000 decision.  

Thereafter, the veteran appealed the Board's decision to the 
United States court of Appeals for Veterans Claims (formerly 
the United States Court of Veterans Appeals) (the Veterans 
Claims Court).  In November 2000, the VA filed a Motion for 
Remand and to Stay Proceedings.  By Order dated February 16, 
2001, the Veterans Claims Court vacated the Board's May 2000 
decision, and remanded the case pursuant to 38 U.S.C.A. 
§ 7252(a).  In September 2001, the Board remanded the case to 
the RO for additional development, and the case was last 
returned to the Board in August 2002.  

A Central Office Board hearing was held in September 1997, 
before the Board Member signing this document.  The Board 
Member had been designated by the Chairman to conduct the 
hearing pursuant to 38 U.S.C.A. § 7102 (West 1991 & Supp. 
2002).  A transcript of the hearing testimony has been 
associated with the claims file.  The veteran requested a 
second hearing, did not report, and subsequently indicated 
that he desired consideration be given to the appeal without 
additional hearing.  

The Board notes that the veteran has been represented by 
several different people and organizations during the course 
of the appeal.  It appears that currently the veteran prefers 
to represent himself in this matter.  



FINDINGS OF FACT

1.  All relevant available evidence necessary for an 
equitable disposition of the appropriate claims addressed by 
this decision has been obtained by the RO.  

2.  The veteran's service medical and personnel records are 
silent as to any head or rib injury during service.  Post-
service clinical records are negative for evidence of 
treatment or diagnosis of the claimed disabilities.  

3.  There is no current competent evidence that he currently 
has any disabling residuals of the claimed head and rib 
injuries.


CONCLUSION OF LAW

Claimed residuals of head and rib injuries were not incurred 
in or aggravated by military service.  38 U.S.C.A. §  1110 
(West 1991 & Supp 2002); 66 Fed. Reg. 45,620-32 (August 29, 
2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
and 3.326); 38 C.F.R. § 3.303 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that the Veterans Claims 
Assistance Act (VCAA) of 2000, Pub. L. No. 106-475, 114 Stat. 
2096, became effective during the pendency of this appeal.  
Codified at 38 U.S.C.A. § 5100 et. seq. (West Supp. 2002).  
There have also been final regulations promulgated to 
implement the new law.  See 66 Fed. Reg. 45,620-32 (August 
29, 2001) (to be codified at 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, and 3.326).  The Board has therefore reviewed this 
case with the provisions of those laws in mind, and finds 
that VA's duty to assist the veteran in developing the 
evidence pertinent to the claims has been met.  In this 
regard, the Board notes that the veteran has undergone VA 
examination and pertinent medical treatment records were 
requested.  

The veteran has been informed of the information and evidence 
necessary to substantiate his claims, and was specifically 
advised of the notice and duty to assist provisions of the 
VCAA in correspondence dated in August 2001.  He has not 
identified any additional, relevant evidence that has not 
been requested or obtained.  As it appears that all pertinent 
evidence has been obtained, even without specific notice as 
to which party will get which evidence, the Board finds that 
the claims are ready to be reviewed on the merits.  See 38 
U.S.C.A. § 5100 et. seq. (West Supp 2002)); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  

Service connection may be granted for disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 
(2001).  If a chronic disease is shown in service, subsequent 
manifestations of the same chronic disease at any later date, 
however remote, may be service connected, unless clearly 
attributable to intercurrent causes.  However, continuity of 
symptoms is required where the condition in service is not, 
in fact, chronic or where diagnosis of chronicity may be 
legitimately questioned.  38 C.F.R. § 3.303(b) (2001).  

In addition, service connection may also be granted for any 
disease diagnosed after discharge, when all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred in service.  38 U.S.C.A. § 1113(b) (West 
1991 & Supp. 2002); 38 C.F.R. § 3.303(d) (2001).  The Board 
must determine whether the evidence supports the claim or is 
in relative equipoise, with the veteran prevailing in either 
case, or whether the preponderance of the evidence is against 
the claim, in which case, service connection must be denied.  
Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  

The service records reveal that the veteran served 94 days 
before being discharged as unsuitable for military service.  
He claims he was beaten up in service and received head and 
rib injuries.  The service records, as well as his separation 
examination are entirely silent as to any complaints, 
treatment, or diagnoses of a head injury, or of any rib 
injuries during service.  He was discharged from service on 
the basis of unsuitability.  

Post service medical records of file are silent as to any 
residuals of a head or rib injuries.  

Significantly, the evidence of record indicates that the 
veteran is suffering from severe mental disorders.  He has 
been diagnosed with a paranoid delusional disorder; and a 
schizoaffective disorder.  A VA medical report dated in 
December 1993 notes that he was extremely disorganized and 
frankly delusional.  During the VA mental disorders 
examination conducted in January 1995, the examiner noted the 
veteran spoke rapidly and constantly and no credibility could 
be given to all of his statements.  A VA psychological 
evaluation dated in February 1995, noted that it was quite 
difficult for him to differentiate between fantasy and 
reality.  The content of his speech was very peculiar and 
delusional suggesting the existence of a thought disorder.  

The veteran filed a claim for service connection in December 
1993 for a head injury and broken ribs.  This was denied by 
rating decision in February 1994, as the RO noted his service 
records were negative for any injuries.  

On VA general medical examination in January 1995, did not 
note any head, or rib pathology.  While the veteran reported 
suffering multiple rib fractures and a head trauma in 
service; the examiner noted, the veteran spoke rapidly and 
constantly, and no credibility could be given to his 
statements.  He was diagnosed with paranoid delusional 
disorder; schizoaffective disorder; reported amnesia; and, a 
history of head and rib injuries.  

The veteran offered testimony at a hearing before the Board 
in September 1997.  At that time he reiterated that he had 
been injured during service in a fight.  He reported that 
supervisors thereafter changed his Orders and had him 
discharged unfairly.  He reported treatment shortly after 
service.  

In December 1997, the Board noted that the issue had been 
erroneously certified for adjudication as, whether new and 
material evidence to reopen the claim had been presented.  As 
it was determined that a timely substantive appeal had been 
submitted, the claim was considered on a de novo basis, and 
remanded for additional development.  This included, 
obtaining additional treatment records identified by the 
veteran. 

VA X-rays studies dated in January 1995 revealed no evidence 
of any recent or old rib fractures, or cranial or 
intracranial abnormality.  

A VA psychological evaluation dated in February 1995 
reflected that it was quite difficult for the veteran to 
differentiate between fantasy and reality.  Content of his 
speech was very peculiar and delusional suggesting the 
existence of a thought disorder.  

Social Security Administration (SSA) records reflect that the 
veteran was found eligible for disability benefits beginning 
in April 1981 for paranoid personality disorder.  Medical 
records associated with the SSA determination related solely 
to psychiatric diagnoses.  The records are silent as to 
treatment or diagnosis for residuals of a head or rib injury.  

A January 1997 private medical record notes that the veteran 
reported various "head" symptoms including pain and some 
ringing in the ears.  Diagnostic impressions included 
headache disorder with history of probable scalp lesion, rule 
out brain tumor and history of schizophrenia.  A magnetic 
resonance imaging (MRI) of the brain was recommended.  A 
February 1997 private MRI report shows that images of the 
veteran's brain were entirely normal.  

VA clinical records noted that the veteran suffered from 
schizophrenia.  Findings or treatment for any residuals of a 
head or chest injury were not shown.  

The Board notes that the veteran contends that he was injured 
during a fight while on active duty and currently suffers 
from residual head and rib problems as a result. In this 
regard, it is noted that the veteran's service medical 
records are negative for treatment, complaints or diagnosis 
of any problems related to head or rib problems.  Moreover 
and despite the veteran's claims to the contrary, there is no 
evidence in the service records of an accident which could 
have caused the claimed disabilities.  Further, it is noted 
that attempts to obtain records of any post-service treatment 
have failed to reveal any treatment for claimed residuals of 
a head or chest injury.  Even assuming the veteran suffered 
from current residuals of head and rib injuries none of the 
medical evidence on file shows a causal relationship between 
the claimed disorders and active military service.  

The Board has also considered the veteran's vigorous and 
voluminous statements that he has residuals of head and rib 
injuries from the time of service.  Although his statements 
and testimony are probative of symptomatology, they do not 
constitute competent or credible evidence of a diagnosis or 
medical causation of a disability.  See Grottveit v. Brown, 5 
Vet. App. 91, 93 (1993); Espiritu v. Derwinski, 2 Vet. App. 
492, 494-95 (1992); Miller v. Derwinski, 2 Vet. App. 578, 580 
(1992).  His assertions are not deemed to be credible in 
light of the other objective evidence of record showing no 
continuing findings since service indicative of the claimed 
disabilities.  The veteran is not a medically trained 
professional and his opinion is of limited probative value on 
issues of medical diagnoses and etiology.  Id.  In the 
absence of competent, credible evidence of a current 
disability and continuity of relevant symptomatology, service 
connection is not warranted for claimed residuals of a head 
and rib injury.  See Brammer v. Derwinski, 3 Vet. App. 223 
(1992).


ORDER

Service connection for residuals of a head injury and rib 
injury is denied.  


		
	MICHAEL D. LYON 
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

